Citation Nr: 1641760	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tumorous growths, status post excision, to include as associated with herbicide exposure.

2.  Entitlement to service connection for hepatitic C, to include as associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to April 1972.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the July 2012 substantive appeal, the Veteran requested a central office hearing before a member of the Board.  In July 2013, he withdrew the hearing request.

The issue of entitlement to service connection for cancer (unspecified) has been recharacterized as a claim of entitlement to service connection for tumorous growths, status post excision, in accordance with the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the September 2016 Informal Hearing Presentation (IHP), the Veteran's representative listed "[e]ntitlement to an evaluation for diabetes mellitus in excess of 20 percent from March 7, 2011" as a claim on appeal.  The Board observes that the Veteran filed a claim of entitlement to service connection for diabetes mellitus that was denied in the August 2010 rating decision.  The Veteran disagreed with this denial in September 2010, putting the claim in appellate status; however, it was subsequently granted in a July 2012 rating decision.  The Veteran did not file a notice of disagreement (NOD) with the assigned initial rating or effective date.  The July 2012 substantive appeal did not encompass a claim pertaining to diabetes mellitus.  Accordingly, this claim is not before the Board and will not be considered in this decision.  The Board notes that this claim is also not pending at any adjudicative level.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cancer nor is there evidence that a cancerous growth was removed.

2.  There is no competent evidence of a nexus between the Veteran's benign lipomas, status post excision, and his active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer have not been met.  38 U.S.C.A.   §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for benign lipomas, status post excision, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, VA's duty to assist has been met.

II.  Service Connection for Tumorous Growth, Status Post Excision

The Veteran seeks service connection for a tumorous growth, status post excision (claimed as cancer.)  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a presumptive basis as due to exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R.                   §§ 3.307(a)(6), 3.309(e).  This theory of service connection is only available for diseases and disabilities enumerated in section 3.309(e); however, even if a disease or disability is not enumerated therein, service connection as due to exposure to herbicides should still be considered on a direct basis under section 3.303.  The Veteran's military personnel records confirm that he served in the Republic of Vietnam and therefore he is presumed to have been exposed to herbicides.

The Veteran had two tumorous growths removed in February 2006: one from the anterior chest and a second from the right lateral chest wall.  See February 2006 operative report and tissue report.  Both growths were found to be benign lipomas.  Neither growth was found to be malignant and there is no other medical evidence of record showing that the Veteran has a diagnosed cancer.  The Veteran's bare statements that he has an unspecified cancer are not considered competent evidence of a current diagnosis as the Veteran has neither the medical training nor expertise to render a diagnosis of such a complex disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that there is no current diagnosis of a cancer or evidence that a cancerous growth was removed.  "In the absence of proof of a current disability, there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a cancer therefore is not warranted.

While there is no current diagnosis of a cancer, the Board observes that there is a diagnosis of benign lipoma, status post excision.  Thus, service connection may be warranted for this disability if it is found to be related to service.  In that regard, the Board notes that the only evidence linking this disability to service is the Veteran's statements that the lipomas were related to service, to include exposure to agent orange.  The Board finds that these statements are not competent etiological evidence as the Veteran has neither the medical training nor expertise to render such a determination.  See Jandreau, 492 F.3d at 1377.  While the Board recognizes that medical evidence is not required to show a nexus, here these statements were the only evidence of record that suggested an association with service and/or herbicide exposure and the Board has found them to be not competent and assigned them no weight.  The Veteran's etiological statements also do not trigger VA's duty to assist the Veteran in substantiating his claim by providing a medical examination, as apart from his statements, there is no evidence which suggests that they might in some way be related to his service.  See 38 U.S.C.A. § 5103A(d); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Accordingly, the Board finds that there is no competent evidence of a nexus between the Veteran's benign lipomas, status post excision, and his active service, to include exposure to herbicides.  There is no doubt to be resolved; a nexus does not exist.  As the elements of service connection have not been met, service connection for benign lipoma, status post excision, is not warranted.

Lastly, the Board notes that service connection for benign lipomas, status post excision, is also not warranted on a presumptive basis under section 3.309(e) as it is not one of the diseases or disabilities listed therein.


ORDER

Service connection for cancer is denied.

Service connection for benign lipomas, status post excision, is denied.


REMAND

The Veteran seeks service connection for hepatitis C.  An October 2006 VA treatment record shows that this diagnosis was confirmed by lab work.  His risk factors noted at the time of diagnosis included intravenous drug use, tattoos, being of the Vietnam era, and exposure to blood.  See October 2007 Infectious Disease Note.  The Veteran's service treatment records (STRs) showed intravenous drug use and venereal disease.  In addressing the Veteran's risk factors, the Board notes that the Veteran has stated that he did not get tattoos in service.  See September 2010 Notice of Disagreement.

As the Veteran has a current disability that may be associated with active service, VA has a duty to assist him in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such an examination should be scheduled on remand.
Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The examination should be conducted by a hepatologist or other similarly qualified physician.  The examiner must review the entire claims file in conjunction with the examination.  

The examiner should ask the Veteran about the circumstances of his service and identify any possible risk factors for hepatitis C.  The examiner should note that the Veteran's STRs show intravenous drug use and venereal disease, and VA records coincident with his October 2006 diagnosis show risk factors of intravenous drug use, tattoos, being of the Vietnam era, and exposure to blood.  The Veteran has also stated that he did not get a tattoo in service.

The examiner should specifically offer opinions as to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran contracted hepatitis C during his period of active service?

b.  Given the Veteran's risk factors, to which risk factor is the hepatitis C most likely attributable?  In answering this question, the examiner should consider the Veteran's lay statements.  If it is equally probable that the Veteran's hepatitis C is attributable to the in-service risk factors as compared to post-service risk factors, the examiner should so state.

A complete rationale must be provided for each opinion.  The rationale should discuss the pertinent evidence of records, to include in-service and post-service medical evidence, as well as the lay evidence of record.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


